DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 (line 4) "and the second in-phase current have a phase difference of n/n" should be read as "and the second in-phase current have a phase difference of .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the recitation “wherein a difference of phase of the current between the transmitting coil pairs is determined as π/n” (lines 15-16) is indefinite because it is not clear whether the “n” is the same as the number of transmitting coil pairs as recited in claim 1 line 11. Thus, the metes and bounds cannot be determined, which renders the claim indefinite.
In regards to claim 8, the recitation “wherein a difference of phase of the current between the transmitting coil pairs is determined as π/n” (lines 14-15) is indefinite because it is not clear whether the 
Claim 5 recites the limitation "the first in-phase current and the second in-phase current" on line-4.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riehl et al. (US 2019/0052124 A1) in view of Kurs et al. (US 2016/0013661 A1).
In regards to claim 1, Riehl discloses a wireless charging method (Par 0021) performed by a transmission inverter (206) comprising: generating a current (Par 0035) for a plurality of transmitting coils (Fig. 1B, #109a-n; par[0031]); and, outputtinq the current to the plurality of transmittinq coils for generating a three-dimensional (3D) wireless charging area that is available for wireless charging in a 3D space (Fig. 1A, #103; par[0021, 0030-0031]), wherein the transmitting coils are arranged in a circular form on a two- dimensional (2D) plane (Fig. 3B, 109a-d transmitting coils are arranged in a circular form vertically on a 2D plane). Riehl does not clearly disclose wherein the plurality of transmitting coils is configured to transmitting coil pairs and the number of transmitting coil pairs is n which being two or larger than two, wherein a phase of the current in the transmitting coils of the transmitting coil pairs is identical, and wherein a difference of phase of the current between the transmitting coil pairs is determined as π/n.
However, Kurs discloses, in figure 12A, wherein the plurality of transmitting coils (1202, 1204, 1206, 1208) is configured to transmitting coil pairs (1202 and 1204, 1206 and 1208) and the number of transmitting coil pairs is n which being two or larger than two (n=2 due to two pairs), wherein a phase of the current in the transmitting coils of the transmitting coil pairs is identical (Par 0137, 0139), and wherein a difference of phase of the current between the transmitting coil pairs is determined as π/n (Par 0138;  the controller 103 can drive currents through the pair of coils 1202 and 1204 with a phase difference of 90° relative to the currents that are driven through the pair of coils 1206 and 1208, thus shows a phase difference of π/2= 90°). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riehl to incorporate the teachings of Kurs by including wherein the plurality of transmitting coils is configured to transmitting coil pairs and the number of transmitting coil pairs is n which being two or larger than two, wherein a phase of the current in the transmitting coils of the transmitting coil pairs is identical, and wherein a difference of phase of the 
In regards to claim 3, Riehl in view of Kurs disclose the wireless charging method of claim 1. Riehl further discloses, in figure 3B, wherein the transmitting coils (109a-d) are arranged 20 at uniform intervals therebetween (Par[0025]; each transmitter coil are 4mm apart), and the transmitting coil pair (109b and 109d) and the other transmitting coil pair (109a and 109c) are arranged facing each other in symmetry with each other (Fig. 3B; each transmitting coil pair are facing each other in symmetry with each other).
In regards to claim 4, Riehl in view of Kurs disclose the wireless charging method of claim 1. Riehl further discloses wherein the transmitting coils are arranged 25 vertical or horizontal to the 2D plane. (Fig. 3B; the transmitting coils 109a-d are arranged vertically to the 2D plane.)
In regards to claim 5, Riehl in view of Kurs disclose the wireless charging method of claim 1. Kurs further discloses, in figure 12A, wherein, in response to a number of transmitting coil pairs (1202 and 1204, 1206 and 1208) among the transmission coils being n (n=2 due to two pairs), the first in-phase current (1202 and 1204; B direction; Par 0134) and the second in-phase current (1206 and 1208; A direction; Par 0135) have a phase difference of π/n (Par 0138;  the controller 103 can drive currents through the pair of coils 1202 and 1204 with a phase difference of 90° relative to the currents that are driven through the pair of coils 1206 and 1208, thus shows a phase difference of π/2= 90°).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riehl to incorporate the teachings of Kurs by including wherein, in response to a number of transmitting coil pairs among the transmission coils being n, the first in-phase current and the second in-phase current have a phase difference of π/n in order to reduce 
In regards to claim 6, Riehl in view of Kurs disclose the wireless charging method of claim 1. Riehl further discloses, in figure 2, further comprising controlling, by the transmission inverter (206; par[0033]), at least one of a magnitude or a phase of the current to be output to the transmitting coils (par[0033]; An amplifier 206 can drive the transmitter coils 109a-109n. The switches 215a and 218a can be used to drive a signal through the transmitter coil 109a with current flowing in either direction. For example, the signal can be shifted by 0° or 180°.)
In regards to claim 7, Riehl in view of Kurs disclose the wireless charging method of claim 1. Riehl further discloses, in figure 3B, wherein transmitting coils (109a-d) of at least one of the transmitting coil pair (109a and 109c) or the other transmitting coil pair (109b and 109d) are connected in parallel or in series. (Fig. 2, par[0033]; transmitting coils 109a-109n are connected in parallel.) 
In regards to claim 8, Riehl discloses a wireless charging apparatus (Fig. 1A; Par[0030]) comprising: a transmission inverter (Fig 2. #206; par[0033]); and a plurality of transmitting coils (Fig. 1B, #109a-n; par[0031]) configured to generate a three-dimensional (3D) wireless charging area (Fig. 1A, #103; par[0021 and 0030]) available for wireless charging in a 3D space by generating a rotating magnetic field (Par[0027] Magnetic field vectors can have a rotational effect); and a vertical magnetic field (Par[0027]; The receiving coil can receive the power when placed with any orientation within the area of the charger), in response to a current output from the 10 transmission inverter (Fig. 2, par[0033]; An amplifier 206 can drive the transmitter coils 109a-109n. The switches 215a and 218a can be used to drive a signal through the transmitter coil 109a with current flowing in either direction.), wherein the transmitting coils are arranged in a circular form on a two-dimensional (2D) plane. (Fig. 3B, 109a-d transmitting coils are arranged in a circular form vertically on a 2D plane.). Riehl does not clearly disclose wherein the plurality of transmitting coils is configured to transmitting coil pairs and the number of 
However, Kurs discloses, in figure 12A, wherein the plurality of transmitting coils (1202, 1204, 1206, 1208) is configured to transmitting coil pairs (1202 and 1204, 1206 and 1208) and the number of transmitting coil pairs is n which being two or larger than two (n=2 due to two pairs), wherein a phase of the current in the transmitting coils of the transmitting coil pairs is identical (Par 0137, 0139), and wherein a difference of phase of the current between the transmitting coil pairs is determined as π/n (Par 0138;  the controller 103 can drive currents through the pair of coils 1202 and 1204 with a phase difference of 90° relative to the currents that are driven through the pair of coils 1206 and 1208, thus shows a phase difference of π/2= 90°). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riehl to incorporate the teachings of Kurs by including wherein the plurality of transmitting coils is configured to transmitting coil pairs and the number of transmitting coil pairs is n which being two or larger than two, wherein a phase of the current in the transmitting coils of the transmitting coil pairs is identical, and wherein a difference of phase of the current between the transmitting coil pairs is determined as π/n in order to reduce power consumption by reducing or eliminating unnecessary current flow in coils not efficiently being used for power transfer (Kurs; Par 0006).
In regards to claim 9, Riehl in view of Kurs disclose the wireless charging apparatus of claim 8. Kurs further discloses, in figure 12A, wherein the transmission inverter (206 as discussed in Riehl) is configured to output a first in-phase current (B direction; Par 0134) to a transmitting coil pair (1202 and 1204) among the transmitting coils (1202 and 1204, 1206 and 1208), and output a second in-phase current (A direction; Par 0135) to another transmitting coil pair(1206 and 1208) among the transmitting 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riehl to incorporate the teachings of Kurs by including wherein the transmission inverter is configured to output a first in-phase current to a transmitting coil pair among the transmitting coils, and output a second in-phase current to another transmitting coil pair among the transmitting coils, wherein the first in-phase current and the second in-phase current have different phases from each other in order to reduce power consumption by reducing or eliminating unnecessary current flow in coils not efficiently being used for power transfer (Kurs; Par 0006).
In regards to claim 10, Riehl in view of Kurs disclose the wireless charging apparatus of claim 9. Riehl further discloses, in figure 3B, wherein the transmitting coils (109a-d) are arranged at uniform intervals therebetween (Par[0025]; each transmitter coil are 4mm apart), and the transmitting coil pair (109b and 109d) and the other transmitting coil pair (109a and 109c) are arranged facing each 25 other in symmetry with each other. (each transmitting coil pair are facing each other in symmetry with each other).
In regards to claim 11, Riehl in view of Kurs disclose the wireless charging apparatus of claim 8. Riehl further discloses, in figure 3B, the wireless charging apparatus of claim 8, wherein the transmitting coils are arranged vertical or horizontal to the 2D plane. (the transmitting coils (109a-d) are arranged vertically to the 2D plane.)
In regards to claim 12, Riehl in view of Kurs disclose the wireless charging apparatus of claim 9. Kurs further discloses, in figure 12A, wherein, in response to a number of transmitting coil pairs (1202 and 1204, 1206 and 1208) among the transmitting coils being n (n=2 due to two pairs), the first in-phase 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riehl to incorporate the teachings of Kurs by including in response to a number of transmitting coil pairs among the transmitting coils being n, the first in-phase current and the second in-phase current have a phase difference of .pi./n in order to reduce power consumption by reducing or eliminating unnecessary current flow in coils not efficiently being used for power transfer (Kurs; Par 0006).
In regards to claim 13, Riehl in view of Kurs disclose the wireless charging apparatus of claim 8. Riehl further discloses, in figure 2, wherein the transmission inverter (206) is 19PA3387-0configured to control at least one of a magnitude or a phase of the current to be output to the transmitting coils. (par[0033]; An amplifier 206 can drive the transmitter coils 109a-109n. The switches 215a and 218a can be used to drive a signal through the transmitter coil 109a with current flowing in either direction. For example, the signal can be shifted by 0° or 180°.)
In regards to claim 14, Riehl in view of Kurs disclose the wireless charging apparatus of claim 9. Riehl further discloses, in figure 3B, wherein transmitting coils (109a-d) of at least one of the transmitting coil pair (109a and 109c) or the other transmitting coil pair (109b and 109d) are connected in parallel or in series. (Fig. 2, par[0033]; transmitting coils 109a-109n are connected in parallel.)
In regards to claim 15, Riehl in view of Kurs disclose the wireless charging apparatus of claim 8. Riehl further discloses, in figure 2, further comprising: a matching capacitor (212a; par[0033]) arranged between at least one of the transmitting coils (109a) and the 10 transmission inverter (206) for resonance 
In regards to claim 17, Riehl in view of Kurs disclose the wireless charging apparatus of claim 8. Riehl further discloses wherein a form of the transmitting coils (Fig. 3B; 109a-d) includes a planar helical structure, a 3D helical structure, a circular coil, a polygonal coil, or a solenoid (Fig. 1B; transmitting coils 109a-c includes a circular coil form).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Riehl et al. (US 2019/0052124 A1) in view of Kurs et al. (US 2016/0013661 A1) in further view of Lemmens et al. (US 2011/0285210 A1).
In regards to claim 16, Riehl and Kurs disclose all of the claim limitations discussed with respect to claims 8 and 15 above, but does not clearly disclose wherein the transmission inverter is configured to use, as a matching frequency, a frequency lower than a resonant frequency between the transmitting coils and the matching capacitor.
Lemmens discloses wherein the transmission inverter (Fig. 16; #104) is configured to use, as a matching frequency (Par[0081 and 0145], the fundamental frequency is being interpreted as the matching frequency), a frequency lower than a resonant frequency between the transmitting coils and the matching capacitor (Par[0145]; In this way, the peak coil voltage concerned may be controllably varied, based upon tuning the resonant frequency of the LC combination towards or away from the fundamental frequency of the inverter 104.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riehl and Kurs to incorporate the teachings of Lemmens by including wherein the transmission inverter is configured to use, as a matching frequency, a frequency lower than a resonant frequency between the transmitting coils and the matching capacitor .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Riehl et al. (US 2019/0052124 A1) in view of Kurs et al. (US 2016/0013661 A1) in further view of Abe et al. (US 2015/0244175 A1).
In regards to claim 18, Riehl and Kurs disclose all of the claim limitations discussed with respect to claim 8 above, but does not clearly disclose wherein the 2D plane includes a magnetic material and a steel plate structure installed under the magnetic material.
However, Abe teaches wherein the 2D plane includes a magnetic material (Fig. 3; #13, par[0041]) and a steel plate structure (Fig. 3, #14; par[0041]) installed under the magnetic material (Fig. 3, An electromagnetic shield plate 14 made of aluminum, copper, or the like is fixed to the lower side of the magnetic body 13).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riehl and Kurs to incorporate the teachings of Abe by including wherein the 2D plane includes a magnetic material and a steel plate structure installed under the magnetic material in order to reduce magnetic flux that leaks to open space and block electromagnetic waves radiated toward the outer side (Abe; par[0098]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/					/JOHN W POOS/                                                                                       Primary Examiner, Art Unit 2896                                                                                                         Examiner, Art Unit 2842